DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and its dependents 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation of “said first arc A1” lacks clear antecedent basis in the claim whereby it’s not clear if previously-recited or additional element is required.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,356,590 to Melanson.
Melanson ‘590 teaches limitations for a “fastener boss" - including 22, 24, 26, 28, 30 as shown in Fig 1 for example, “comprising: a body including a receiving column having a first section” - including at 28, “with a first wall thickness Ti” - as shown, “and a second section” - including 24, “with a second wall thickness Ts, where Ti > Jz - as shown.

Claims 1 and 21 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by U.S. Pat. No. 5,492,388 to Kawasaki.
Kawasaki ‘388 teaches limitations for a “fastener boss” – including 72 as shown in Fig 13, “comprising: a body including a receiving column” - 72 as shown in Fig 12, “having a first section, with a first wall thickness T1,” – including the relatively larger diameter base portion of 72 as shown in Fig 12 for example, “and a second section, with a second wall thickness T2“ – including the relatively smaller diameter portion of 72, “where Ti > T2” – as shown.
1” – including the relatively larger diameter base portion of 72 as shown in Fig 12 for example, “and a second section, with a second wall thickness T2“ – including the relatively smaller diameter portion of 72, “where T1 > T2” – as shown, “wherein said receiving column includes an opening at a first end” – threaded opening 12 as shown in Fig 13 for example, “and an undercut in said first section at a second end” -  the undercut opening defined at 73 as shown in Fig 13.

Claims 1, 5, and 21 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by U.S. Pat. Application Publication No. 2017/0218987 to Proctor.
Proctor ‘987 teaches limitations for a “fastener boss” – including 500 as shown in Fig 5, “comprising: a body including a receiving column” – including 507-1,2,3,4, 510, 511 as shown in Fig 5, “having a first section, with a first wall thickness T1,” – including the relatively thick-walled portion shown at 511, “and a second section, with a second wall thickness T2“ – including the relatively thinner-wall portion of 510, “where Ti > T2” – as shown.
As regards claim 21, reference teaches limitations for a “fastener boss” – including 500 as shown in Fig 5, “comprising: a body including a receiving column” – including 507-1,2,3,4, 510, 511 as shown in Fig 5, “having a first section, with a first wall thickness T1,” – including the relatively thick-walled portion shown at 511, “and a second section, with a second wall thickness T2“ – including the relatively thinner-wall portion of 2” – as shown, “wherein said receiving column includes an opening at a first end” – the round opening at the upper end as shown in Fig 5 for example, “and an undercut in said first section at a second end” -  the generally rectangular undercut opening defined at 511. 
As regards claim 5, reference teaches further limitation of “said body further includes a plurality of ribs extending from said receiving column” – 507-1,2,3,4.

Allowable Subject Matter
Claim 22 is allowed.

Claims 2, 3, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant’s arguments rely on assumption/conclusion that the prior art structure including portions 22, 24, 26, 28, 30 as shown in Fig 1 of Melanson ‘590 for example does not anticipate limitations defining the claimed “fastener boss" and “receiving 
It is examiner’s position that broad limitation for “receiving column” does not require or exclude any particular structure that might be relied upon to patentably distinguish from the prior art column structure disclosed for receiving a screw 32 as otherwise pointed out in the grounds of rejection.  Applicant argues that certain portions of the prior art are not  explicitly described in the reference as comprising a “receiving column”.  It should be noted however, that it is not the prior art’s written description use of names for individual portions forming that prior art receiving column which is relied on for grounds of rejection; it is the portions including 22, 24, 26, 28, 30 explicitly shown in Fig 1 of Melanson ‘590 for example which comprises a columnar structure for receiving a fastening screw 32.  
Applicant argues that a particular portion 24 of the prior art receiving column ‘receives nothing’.  However, it is the collective of portions including 22, 24, 26, 28, 30 as shown in Fig 1 of Melanson ‘590 for example which is relied upon for its teaching of “receiving column” and which is explicitly shown to comprise a columnar structure for receiving fastening screw 32.  
It’s further noted that the presently-claimed “receiving column” is not defined or otherwise required to receive anything in any particular manner whereby broad description of ‘receiving’ relates more to some possible intended use than actual clear definition of any particular structure that might be relied on to patentably distinguish from the prior art’s well known column structure which is explicitly disclosed for receiving fastening screw 32.  Accordingly, it is examiner’s position that the claimed 
Inasmuch as the amendment of the claims did not necessitate all grounds of rejection herein above, this Office action is NOT made Final in order to provide Applicant full opportunity to respond to new issues raised.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677